Citation Nr: 1201676	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, including left hydronephrosis, claimed as due to service-connected acute hemorrhagic cystitis.


WITNESSES AT HEARING ON APPEAL 

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1953 to January 1955 and then served in the United States Naval Reserve with periods of active and inactive duty.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  He was unrepresented during the hearing and indicated that he wished to represent himself.  

In July 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for a kidney disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2011).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was subsequently rendered.  In September 2011, the Veteran was given an opportunity to present additional argument and submitted additional written argument later that month. 


FINDING OF FACT

A preponderance of the evidence of record is against a finding that a kidney disorder, including left hydronephrosis, had its clinical onset during active military service or is otherwise related to active duty or a service-connected disability.


CONCLUSION OF LAW

A kidney disorder, including left hydronephrosis, was not incurred in or aggravated by active military service and is not due to service-connected acute hemorrhagic cystitis.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

In a March 2008 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records have been associated with the claims file, to the extent available.  All reasonably identified and available VA and non-VA medical records have been secured.  

The Veteran was also afforded a VA examination in April 2008 in conjunction with his claim and the examination report is of record.  

As noted above, in July 2011, the Board also requested a VHA medical opinion regarding the claim on appeal.  The appellant was provided with a copy of that opinion, and the opportunity to respond; he submitted additional written argument in September 2011. 

The Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis 

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In written statements and oral testimony in support of his claim, the Veteran contends that service connection for a kidney disorder, including left hydronephrosis, is warranted.  He argues his claimed kidney disorder is due to his service-connected acute hemorrhagic cystitis.  (Service connection for acute hemorrhagic cystitis was granted by the RO in a September 2006 rating decision and assigned a 60 percent disability evaluation.)  Thus, he maintains that service connection is warranted for a kidney disorder.  In the instant case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's kidney disorder, including left hydronephrosis, was incurred in or otherwise the result of his active military service and is not due to a service-connected disability.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or loss of sense of smell, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Service treatment records reveal that the Veteran was treated for acute hemorrhagic cystitis in June 1960 while on active duty, but are not reflective of left hydronephrosis or other kidney disorder.  Service examination reports dated in March 1964, July 1965 and February 1967 all indicate that the Veteran's genitourinary system was normal.

Post service, the evidence shows that, on July 11, 2001, the Veteran underwent surgery for spinal stenosis, according to an August 3, 2001 private medical record.  While hospitalized, he was in urinary retention and placed on clean intermittent catherization (CIC).  He was discharged on July 20th and readmitted on August 2nd with urosepsis.  The August 3, 2001 private consultation record indicates that his past urologic history was significant for a urinary tract infection in service, possibly urethritis, and that he had "no urinary problems" since that time.  

According to August 23, 2002 and August 6, 2003 written statements from G.S., M.D., a urologist, the Veteran was treated for urinary infections.  The August 2002 record suggests that the Veteran had many urinary infections after his spinal surgery and continued on CIC.  In August 2003, Dr. G.S. said that the Veteran was seen for a semi-annual examination because of a history of a neurogenic bladder.

The Veteran was hospitalized for treatment of a urinary tract infection with evidence of pyuria and fever in December 2004.

A May 2006 VA genitourinary examination report includes a diagnosis of acute hemorrhagic cystitis.  The examiner opined that the Veteran's current chronic cystitis, that required ongoing antibiotic and urinary bladder vasolytic and Alpha-blocker therapy and self-catherization, was more likely than not due to his initial hemorrhagic (infectious) cystitis.  It was noted that there was an unclear upper urinary tract right kidney structural abnormality not since further defined or corrected.

The record further reveals that, results of a computed tomography (CT) scan of the Veteran's abdomen performed by VA in November 2007 included an assessment of right hydroureter, left hydronephrosis due to a ureteropelvic junction (UPJ) obstruction, and a urinary tract infection.  He was referred for a urology consultation that was performed in December 2007 by Dr. T.L.M., a VA staff urologist.  The clinical assessment was chronic urinary tract infection, neurogenic bladder with no evidence of tumor on cystoscopy, and left hydronephrosis, etiology uncertain.

January 2008 VA outpatient records document that the Veteran was seen by Dr. T.L.M., the urologist.  On January 10th, Dr. T.L.M. noted the Veteran's "long history" of a neurogenic bladder, chronic intermittent self-catherization, and urinary tract infections.  It was also noted that the Veteran was recently found to have a left hydronephrosis and that results of the CT scan showed the left kidney to be hydronephrotic with a dilated ureter down to the ureterovesical junction (UVJ).

In a January 28, 2008 VA outpatient record, Dr. T.L.M. noted that results of a cystogram, cystoscopy, retrograde pyelogram, and left ureteroscopy "failed to show a cause of [the Veteran's] left hydronephrosis".  The diagnoses were left hydronephrois with ureter dilated to the bladder, etiology undetermined, and neurogenic bladder, etiology undetermined.

In April 2008, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The clinical diagnoses included idiopathic neurogenic bladder with a rotated right kidney and hydronephrosis of the left ureter.  On the basis of a review of the records, including Dr. T.L.M.'s consultation, the VA examiner said that he was "unable to validate the condition of [the Veteran's] kidney as secondary to his service-connected bladder disability without resorting to mere speculation".  The Board notes that this opinion is not sufficient for adjudication purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In a January 16, 2009 Addendum in the VA medical records, Dr. T.L.M. said that "if [the Veteran] is determined to be 'service connected' for neurogenic bladder disease, then it is reasonable to assume that the left hydronephrosis and left renal atrophy are also related to that condition."

As discussed above, upon review of the evidence in this case, in July 2011, the Board sought an opinion from a VA medical expert as whether it was as likely as not that the Veteran had a kidney disorder, including left hydronephrosis, that had its clinical onset in active service or was otherwise related to his military service, including his service-connected acute hemorrhagic cystitis.  The Board also requested an opinion as to whether there was a permanent measurable increase in the severity of any kidney disability that was due to the service-connected acute hemorrhagic cystitis and, if so, the degree of disability that would not be present but for the service-connected acute hemorrhagic cystitis.  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in Philadelphia, Pennsylvania. 

In the subsequently received opinion, a VA urologist, who reviewed the Veteran's service and post service VA and private medical records in his report, opined that "the single episode of hemorrhagic cystitis in 1960 is unlikely to be a direct or indirect cause of [the Veteran's] kidney disability 40-50 years later".  According to this VA medical specialist, 

it appears [the Veteran's] voiding dysfunction and recurrent urinary infections were related to the surgery for spinal stenosis and resulting post-operative bladder dysfunction and need for intermittent catherization.  It is hard to postulate a cause and effect related to a single episode of hemorrhagic cystitis in 1960 in view of an intervening 40 year period of no urologic symtoms until a surgical procedure for spinal stenosis in 2001 which chronologically seems related to the subsequent neurogenic deterioration of the bladder, recurrent urinary infections, and possible secondary effects resulting in left upper tract deterioration.

In my opinion the single episode of hemorrhagic cystitis in 1960 is unlikely to be a direct or indirect cause of [the Veteran's] kidney disabiity 40-50 years later.  The problems are most likely related to the spinal surgery and its sequelae.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a kidney disorder, including left hydronephrosis, is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

The Board therefore places greater weight on the VHA opinion that finds that a kidney disorder including left hydronephrosis did not have its onset during active service, than on the January 2009 opinion rendered by Dr. T.L.M., the VA clinic physician, to the effect that "if [the Veteran] is determined to be 'service connected' for neurogenic bladder disease, then it is reasonable to assume that the left hydronephrosis and left renal atrophy are also related to that condition."  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion.  This medical specialist, who is a urologist, had the opportunity to review all the Veteran's medical records regarding the diagnosis of left hydronephrosis.  He explained that it appeared that the Veteran's voiding dysfunction and recurrent urinary infections were related to the 2001 surgery for spinal stenosis and resulting post-operative bladder dysfunction and need for intermittent catherization.  According to the VHA urologist, it was hard to postulate a cause and effect related to a single episode of hemorrhagic cystitis in 1960 in view of an intervening 40 year period of no urologic symtoms until a surgical procedure for spinal stenosis in 2001 which chronologically seems related to the subsequent neurogenic deterioration of the bladder, recurrent urinary infections, and possible secondary effects resulting in left upper tract deterioration.  The VHA medical expert opined that the single episode of hemorrhagic cystitis in 1960 was unlikely to be a direct or indirect cause of the Veteran's kidney disability 40 to 50 years later.  The urologist said that his problems were most likely related to the spinal surgery and its sequelae.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the January 2009 opinion of Dr. T.L.M, the VA clinic physician, who stated that "if [the Veteran] is determined to be 'service connected' for neurogenic bladder disease, then it is reasonable to assume that the left hydronephrosis and left renal atrophy are also related to that condition", the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, his opinion carries more weight than that of Dr. T.L.M.  The Veteran is not service-connected for neurogenic bladder and it is not suggested by Dr. T.L.M. that neurogenic bladder was caused or aggravated by the service-connected hemorrhagic cystitis or had its onset in service.  There was no suggestion that hemorrhagic cystitis caused or aggravated any kidney problem.  In other words, Dr. T.L.M.'s opinion does not support any theory that would warrant a grant of service connection for kidney disability.   

The Veteran does not claim and the record does not show that kidney disability had its onset in service or is otherwise related to active duty.  The only matter truly in dispute is whether kidney disability is due to the service-connected hemorrhagic cystitis.  The Board is persuaded that the VHA examiner's opinion settles this dispute and is the most persuasive evidence of record, in that this physician, with expertise in urology, reviewed all the Veteran's medical records, answered the question and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra.  

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a kidney disorder, including left hydronephrosis related to his period of active military service or a service-connected disability.  While, in his March 2009 notice of disagreement, the Veteran asserts that it was "medically undisputed" that for many years he suffered from an atonic (non-functioning) diseased bladder, the VHA urologist noted that, in the intervening 40 years between the Veteran's cystitis in service and 2001 spinal surgery, he was reported to have "no urinary problems".  The Board also notes that there were no pertinent symptoms reported in service and no kidney disorder or urologic symtoms were reported for nearly 40 years after discharge.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.). 

To the extent the Veteran is now claiming urological symptoms that continued since service, he is not a reliable historian.  The Veteran says it was medically undisputed that he suffered from a nonfunctioning bladder for years, and he argues that this is related to or caused his current left hydronephrosis, but the clinical evidence of record does not support his claim.  The August 2001 consult from the hospital noted that the Veteran's past urologic history was significant for a urinary tract infection 40 years earlier in service, with no urinary problems since then.  If the Veteran had a longstanding neurogenic bladder, it seems obvious this would have been noted when he received treatment in 2001.  The VHA urologist expressly stated that "[i]t is hard to postulate a cause and effect related to a single episode of hemorrhagic cystitis in 1960 in view of an intervening 40 year period of no urologic symtoms until a surgical procedure for spinal stenosis in 2001 which chronologically seems related to the subsequent neurogenic deterioration of the bladder, recurrent urinary infections, and possible secondary effects resulting in left upper tract deterioration".  

The VHA examiner stated that he had reviewed all the evidence of record, including the in-service and post-service medical records.  This medical specialist explained that his review of the records revealed that, in July 2001, nearly 40 years after discharge, the Veteran underwent spinal stenosis surgery and that his records revealed "no urinary problems" during the intervening 40 years.  While hospitalized, the Veteran was in urinary retention and put on CIC.  Shortly after discharge, the Veteran was readmitted in August 2001 with urosepsis and was hospitalized for urosepsis in December 2004.  The VHA medical expert explained that, it appeared that the Veteran's voiding dysfunction and recurrent urinary infections were related to the surgery for spinal stenosis and resulting post-operative bladder dysfunction and need for intermittent catherization.  According to the VHA urologist, it was hard to postulate a cause and effect to a single episode of hemorrhagic cystitis in 1960 in view of an intervening 40 year period of no urologic symtoms until a surgical procedure for spinal stenosis in 2001 that chronologically seemed related to the subsequent neurogenic deterioration of the bladder, recurrent urinary infections, and possible secondary effects resulting in left upper tract deterioration.  In the VHA urologist's opinion, the single episode of hemorrhagic cystitis in 1960 was unlikely to be a direct or indirect cause of the Veteran's kidney disability 40 to 50 years later.  The VHA expert opined that the Veteran's problems were most likely related to the spinal surgery and its sequelae.

The Board notes that the record also contains medical literature from the Internet submitted by the Veteran in support of his claim that generally describes hydronephrosis, polynephritis, and urinary tract infections.  An article printed in March 2011 entitled "Hydronephrosis" from Wikipedia, indicates that hydronephrosis is the result of several abnormal pathophysiological occurrences including structural abnormalities including congenital defects, injury, surgery, or radiation therapy.  Also submitted was a copy of "Hydronephrosis" issued by the British Broadcasting Company website and printed in November 2008, indicating that "most medical problems with the potential to cause hydronephrosis occur with increasing age".  Articles from the HealthAtoZ website discuss hydronephrosis and polynephritis.  Other articles discuss the causes, symtoms, and treatment of kidney and urinary tract infections.

The Board notes, however, that these documents contain no specific findings pertaining to the cause of the Veteran's left hydronephrosis.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his kidney disorder, including left hydronephrosis.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the Internet articles submitted by the Veteran were not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of his claim, other than that of Dr. T.L.M., who did not refer to the articles in question.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's kidney disorder, including left hydronephrosis, is not at least as likely as not related to his military service including a service-connected disability.  Here, the only probative medical opinion of record is against the Veteran's claim.  Therefore, while the Board has considered the Internet information, it is not sufficient to outweigh the 2011 VHA expert's opinion.

A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as kidney pain or urinary urgency, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for a kidney disorder, including left hydronephrosis, including as due to service-connected acute hemorrhagic cystitis, and his claim must be denied. 


ORDER

Service connection for a kidney disorder, including left hydronephrosis, including as due to service-connected acute hemorrhagic cystitis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


